Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1,	Applicant’s amendment filed 03/03/2021 is entered. Claims 1-4, 7-14, and 16-20 are amended. Claims 1-20 are pending for examination.

Response to Arguments
2.1.	Objection to Priority: In view of the current amendments to independent claims 1, 8, and 17, Objection to Priority is withdrawn.

2.2.	Rejection of claims 1-20 under 35 USC 112 (a) first paragraph and rejection of claim 4 under 35 USC 112 (a) first paragraph are withdrawn in view of the current amendments to claims 1, 8, 17 and 4.

2.3.	Rejection of claims 1-20 under 35 USC 103: Applicant’s arguments, see pages 10-11,  filed 03/03/2021  with respect to (i) rejection of currently amended independent Claims 1, 8, and 17 as being unpatentable under 35 U.S.C. § 103 over  the combined arts of U.S. Publication No. 2013/0030945 to Polt (hereinafter “Polt”) in view of U.S. Publication No. 2012/0150605 to Isaacson et al. (hereinafter  “Isaacson”), have been fully considered and are persuasive.  The rejection of currently amended independent Claims 1, 8, and 17 including their dependent claims 2-7, 9-16, and 18-20 under 35 U.S.C. § 103 have been withdrawn,

2.4.	Rejection of claims 1-20 under 35 USC 101. In view of the current amendments and addition of new limitations to independent claims 1, 8, and 17, rejection of claims 1-20 under 35 USC 101 is withdrawn for following reasons:
provides a non-conventional, and non-generic arrangement of elements that provide a technical improvement over prior art ways by parsing  a web code of a webpage including a gift item in a shopping cart from first merchant, using the parsed code to search determine a second online merchant for the gift item in a distributed mode, and providing the gift item to the recipient with options to either accept the item or to select a different item at a cost greater than the first item and requesting the difference from the gift giver’s device. Therefore, under “2019 PEG”, Step 2A, prong 2 analysis the combination of additional elements provides meaningful limits on the implementation of the abstract idea and integrates the abstract idea into a practical application. Currently amended claim 1 is not directed to an abstract idea. Accordingly claim 1 and its dependent claims 2-7 are patent eligible. Since the other two currently amended claims 8 and 17 recite similar limitations as those of claim 1, they are analyzed on the basis of same rationale as claim 1 above, they with the dependent claims 9-16, and 18-20 are patent eligible. Accordingly, all pending claims 1-20 are patent eligible.

 Allowable Subject Matter
3.	Claims 1-20 allowed. Claims 1, 8, and 17 are independent claims. Claims 2-7 depend from claim 1, claims 9-16 depend from claim 8, and claims 18-20 depend from claim 17.

The following is an examiner’s statement of reasons for allowance:

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 09/11/2019, reviewed parent 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies, see pages 8-11, filed 03/03/2021 outlining the reasons for overcoming the rejections submitted in the Office Action filed 12/3/2020, s discussed above in paras 2.1, 2.2, 2.3, and 2.4, see above, under the head, ‘Response to Arguments” make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
 With respect to claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the steps being performed by one or more processors, as a whole, comprising parsing, over a network connection, web code of a webpage of a first online merchant displaying a first shopping cart having a first item on a first user device of a first user, determining a second online merchant having the first item available based on the parsed web code, processing a payment for the first item using a payment processing service associated with the system, transmitting the first shopping cart having the first item to an electronic address associated with a second user, providing, to a second user device of the second user, a first option to accept the first item in the first shopping cart or a second option to purchase a second item different than the first item, receiving a selection of the second option to purchase the second item from the second user, wherein the second item has greater than the first item, and requesting a difference in the cost for the second item from the first user device associated with the first user.
The reasons for allowance for the dependent claims 2-7 are the same as established for the base claim 1.
Since the limitations of the other two independent claims 8 and 17 include the limitations similar to those of claim 1, claims 8 and 17 with their dependent claims 9-16, and 18-20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Kalin [US20120197753 A1; see abstract and claim 23] discloses a method of shopping within an electronic commerce environment enabling a first user to add an item to a virtual shopping cart using a first user interface generated by a server computer system, enabling the first user to enter into a commitment to contribute funds toward a purchase, by a second user, and enabling the second user to purchase the at least one of the one or more items by exercising the commitment of the first user, wherein the first user sends a virtual shopping cart message including transmitting an electronic message to an electronic address associated with the second user.  
	(ii)	Etzioni et al. [US20120303412 A1; see para 0063] discloses scraping a web page displaying product descriptions on a vendor website.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625